DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3 March 2020, 14 May 2020 and 24 June 2020 have been considered by the examiner.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.

With respect to the independent claims, Applicant discloses the tracking and management of private key based trust relationships between entities in a computer system by determining if the trust relationship between two entities uses a private key stored on a token and if so, marking the record of the trust relationship as being a token based trust relationship.  None of the art of record, either disclosed below or on Applicant’s IDS, discloses the present invention either individually or in reasonable combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 5,485,519 to Weiss discloses private key stored in a token
U.S. Patent No. 5,887,063 to Vardadharajan et al. discloses identifying a device to allow authentication
U.S. Patent No. 6,301,661 to Shambroom discloses enhanced security in computer systems
U.S. Patent Application Publication No. 2006/0206922 by Johnson et al. discloses secure remote access
U.S. Patent Application Publication No. 2006/0236096 by Pelton et al. discloses key management 
U.S. Patent Application Publication No. 2006/0206922 by Mattson discloses data access control
U.S. Patent Application Publication No. 2007/0118735 by Cherrington et al. discloses the secure exchange of information
U.S. Patent Application Publication No. 2008/0222416 by Kiwimagi et al. discloses secure remote network access
U.S. Patent Application Publication No. 2011/0185005 by Nappier et al. 
U.S. Patent Application Publication No. 2011/0252459 by Walsh et al. discloses access management
U.S. Patent Application Publication No. 2013/0111561 by Kaushik discloses use of a token for access
U.S. Patent Application Publication No. 2015/0222604 by Ylonen discloses managing automated access to computers

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432